Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7, 9-11, 13, 15-22, 24, 25, 28, 32, 40-42, and 44, drawn to an OTC protein comprising the amino acid sequence of SEQ ID NO: 4, classified in C12N 9/1018.
II. Claims 36 and 46, drawn to a method of treating OTC deficiency comprising delivering a polynucleotide encoding SEQ ID NO: 4, classified in A61P 9/00.
III. Claims 47-49, 51, 53, 57, 58, 60, 62, 64, drawn to an OTC protein comprising the amino acid sequence of SEQ ID NO: 3, classified in C12N 9/1018.
IV. Claims 56, 67-69, and 71, drawn to a method of treating OTC deficiency comprising delivering a polynucleotide encoding SEQ ID NO: 3, classified in A61P 9/00.

The inventions are independent or distinct, each from the other because:
Inventions of groups I and III; and II and IV are directed to related products and processes, respectively. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different 
Inventions of groups I and II; and III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be practiced with a different product, for example an aptamer or antibody. The mRNA can be used in various in vitro expression assays, which does not involve treatment consideration.  To search for one of the groups would not necessarily return art against the other and therefore to search for more than one of the groups in the same application presents an undue search and corresponding examination burden.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Claims 4 and 5: DNA or mRNA.


Claim 11: SEQ ID NO: 6, 125, 126, 127, or 227-247.
Claims 1-5, 9, and 10 are generic. Applicant is required to elect a single sequence for examination.

Claim 13: SEQ ID NOs: 16-22.
Claims 1-5 are generic.  Applicant is required to elect a single sequence for examination.

Claim 15: SEQ ID NO: 23 or 24.
Claims 1-5 are generic.  Applicant is required to elect a single sequence for examination.

Claims 21, 22, 41, 42, 49, 51, 60, 62, 69, and 70:  5-methoxyuridine, N'-methylpseudouridine, 5-hydroxyuridine, 5- methyluridine, 5-hydroxymethyluridine, 5-carboxyuridine, 5-carboxymethylesteruridine, 5- formyluridine, 5-methoxyuridine 5-propynyluridine, 5-bromouridine, 5-fluorouridine, 5- iodouridine, 2-thiouridine, 6-methyluridine, N'-ethylpseudouridine, NI- propylpseudouridine, §N'-cyclopropylpseudouridine, |= N'-phenylpseudouridine, = N'- aminomethylpseudouridine, N°-methylpseudouridine, N'-hydroxypseudouridine, N!- hydroxymethyl pseudouridine, 5-methoxycarbonylmethyl-2-thiouridine, 5- methylaminomethyl-2-thiouridine, 5-carbamoylmethyluridine, 5-carbamoylmethyl-2’-O- methyluridine, 1-methyl-3-(3-amino-3-
Claims 1-5, 40, 47, 57, 67, and 68 are generic.  

Claims 19, 24, 25, and 40: SEQ ID NO: 119, 251, or 252.
Claims 1-5 are generic.  Applicant is required to elect a single sequence for examination and to set forth whether the sequence of claim 18 reads upon the elected sequence.

Claims 47, 57, 68, and 69: SEQ ID NOs: 62, 67, 68, 69, 73, 113-118, 121-124, or 253.
No claim is generic.  Applicant is required to elect a single sequence for examination.

The species are independent or distinct because DNA and mRNA have different structural considerations; each of the sequences have a different sequence of nucleotides and no common searchable core, wherein the activity is specific to the exact sequence of nucleotides; and each of the modifications has a different structure. In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635